Citation Nr: 1722340	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, to include pes planus.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to an initial compensable rating for service-connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Montgomery, Alabama RO currently has jurisdiction over the issues.  See March 2017 VA Form 8.

In the April 2006 rating decision, the RO, inter alia, reopened a previously denied claim of service connection for bilateral hearing loss, and granted service connection for right ear hearing loss on the merits, but denied service connection for left ear hearing loss status post removal of acoustic neuroma on the merits.  Additionally, the RO denied service connection for bilateral pes planus and a bilateral ankle condition.

The Board most recently remanded the Veteran's claims in September 2013 for further development and readjudication.  As discussed further below, the Board's directives have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2011, February 2013, and September 2013, the Veteran's application to reopen a claim for service connection for left ear hearing loss was referred for adjudication.  See November 2008 VA Form 9.  Review of the electronic record, specifically a March 2017 deferred rating decision, indicates that this issue has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a bilateral foot condition and a bilateral ankle disability as well as entitlement to an initial compensable rating for service-connected right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

The Board most recently remanded the Veteran's claim for service connection for a bilateral foot condition, to include pes planus, and a bilateral ankle disability in September 2013, following a July 2013 VA addendum opinion.  The Board determined that the VA examiner needed to clarify whether the Veteran's foot and ankle conditions are a congenital defect or a congenital disease and remanded the issues for another addendum opinion.  A new VA opinion was obtained in December 2016.  However, the Board finds that December 2016 VA examiner merely copied and pasted the rationale of the prior July 2013 VA addendum opinion.  Therefore, a new opinion must be obtained to address the nature of the Veteran's foot and ankle disabilities, as such a determination is material to the Veteran's claims.

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall, 11 Vet. App. at 270-71.  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id.  In this case, the Board finds that, this claim must be sent back again for a VA addendum opinion which addresses the questions asked in the prior remand.

In September 2013, the Board again referred the Veteran's application to reopen a claim for service connection for left ear hearing loss.  See also November 2011 and February 2013 Board decisions.  As noted above, the claim was not adjudicated by the AOJ.  The claim is inextricably intertwined with the claim for an initial compensable evaluation for right ear hearing loss.  Therefore, the Veteran's application to reopen service connection for left ear hearing loss must be adjudicated by the RO prior to rendering a decision on his claim for an initial compensable rating for right ear hearing loss.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, to include any private treatment records following proper VA procedures.  

2.  Refer the claims file to a podiatrist for a medical opinion.  If the podiatrist concludes that the Veteran needs to be physically examined in order to render the requested opinion, arrange for such an examination.  The claims file should be available for review by the podiatrist.  The podiatrist should note that the claims file has been reviewed.

It is noted that the diagnoses of record include congenital gout with secondary arthritis of the feet and ankles, congenital pes planus bilateral, left ankle hyperpronation with subtalar impingement and bilateral hallux valgus and great toe bunions.  See VA examination report dated in April 2013.  

After a review of the claims file the podiatrist should respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a)  Explain whether any diagnosed disability/ies of the feet and ankles is/are a congenital defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990).  Please provide a complete explanation for the opinion.

b)  If any assessed disability is a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the feet and/or ankles.  Please provide a complete explanation for the opinion.

c)  If any assessed disability is a disease (congenital or acquired) or injury, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion.

d)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disease or injury of the feet and/or ankles WAS/WERE NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

e)  If the response to either question (c) or (d) is negative, address whether any disability in this regard at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.  Please provide a complete explanation for the opinion.

f)  With respect to any other disabilities of the feet and ankles, is it at least as likely as not (a probability of 50 percent or greater) that it/they began in or is/are related to active service.  Attention is directed to diagnoses of hallux valgus, bunions of the great toes, and arthritis.  Please provide a complete explanation for the opinion.

The Veteran asserts that his feet and ankle disabilities were incurred in or worsened in severity during service due to marching, walking and running many miles in combat boots.

g)  Is it at least as likely as not that the Veteran has disabilities of the feet and ankles that are caused by the service-connected disabilities of the knees, including any altered gait as a result thereof.  See July 2003 VA physical report in Volume 1 (Veteran was noted to walk with decreased weight on the left knee and with a lot of limping).   Please provide a complete explanation for the opinion.

h)  Is it at least as likely as not that the Veteran has disabilities of the feet and ankles that are aggravated (i.e., worsened beyond the natural progress) due to the service-connected disabilities of the knees, including any altered gait as a result thereof.  Please provide a complete explanation for the opinion.

All opinions must be accompanied by a complete rationale.  

3.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  [NOTE the claim pertaining to an increased rating for service-connected right ear hearing loss is inextricably intertwined with the claim for service connection for left ear hearing loss that was referred to the agency of original jurisdiction.  Therefore, the AOJ must adjudicate the Veteran's application to reopen his claim for service connection for left ear hearing loss before adjudicating his claim for an initial compensable rating for right ear hearing loss].  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




